Name: Council Regulation (EEC) No 173/83 of 25 January 1983 amending Regulation (EEC) No 370/82 concerning the management and control of certain catch quotas for 1982 for vessels flying the flag of a Member State and fishing in the Regulatory Area defined in the NAFO Convention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 24/68 Official Journal of the European Communities 27 . 1 . 83 COUNCIL REGULATION (EEC) No 173/83 of 25 January 1983 amending Regulation (EEC) No 370/82 concerning the management and control of certain catch quotas for 1982 for vessels flying the flag of a Member State and fishing in the Regulatory Area defined in the NAFO Convention fishermen, the quotas provided for in the said Regu ­ lation should be allocated among Member States ; Whereas Regulation (EEC) No 370/82 provides for an allocation among Member States of cod quotas in NAFO division 3 M ; Whereas the catch quotas for squid in NAFO divi ­ sions 3 and 4 include catches taken in parts of these divisions under the jurisdiction of coastal States , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community , Having regard to the Convention on Future Multi ­ lateral Cooperation in the Northwest Atlantic Fisheries ('), Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Com ­ munity system for the conservation and manage ­ ment of Fishery resources (2 ), and in particular Article 1 1 thereof, Having regard to the proposal from the Commis ­ sion (3 ), Whereas the Council , by Regulation ( EEC) No 370/82 ( 4), adopted certain measures concerning the management and control of certain catch quotas for 1982 for vessels flying the flag of a Member State and Fishing in the Regulatory Area defined in the NAFO Convention ; Whereas , in order to ensure an equitable allocation of available fishing possibilities among Community Article 1 Annex I to Regulation (EEC) No 370/82 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities . It shall apply with effect from 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1983 . For the Council The President J. ERTL (') OJ No L 378 , 30 . 12 . 1978 , p. 2 . ( 2 ) See page 1 of this Official Journal . 0) OJ No C 166, 3 . 7 . 1982 , p. 7 . ( 4) OJ No L47 , 19 . 2 . 1982 , p. 3 . 27 . 1 . 83 Official Journal of the European Communities No L 24/69 ANNEX 'ANNEX I Catch quotas for the period 1 January to 31 December 1982 Species NAFO division Quotas (tonnes) Atlantic cod 3 NO France 210 3 M Germany 700 France 300 United Kingdom 1 405 American plaice 3 LNO France 700(2) 3 M ' EEC 500(1) Yellowtail flounder 3 LNO France 430(2) Redfish 3 M Germany 200 United Kingdom 1 000 3 LN EEC 150(1) Witch 3 NO France 50(1 ) Squid (Illex) 3 + 4 Germany 3 900(2 ) France 3 650(2) Italy 2 2000 Capelin 3 LNO 0 0 This quota has not been allocated exclusively to Community vessels but to all Contracting Parties to NAFO having no specific allocation , including the Community. Fishing by Com ­ munity vessels shall thus be suspended once the Community has been informed that the total quota has been exhausted . 0 Less any quantity taken by Community vessels in the parts of NAFO sub-areas falling within areas of national fisheries jurisdiction .'